Memorandum. Judgment of conviction affirmed.
An investigator employed in a District Attorney’s office is a police officer (CPL 1.20, subd 34, par [g]), and this status conferred on him authority to issue a simplified traffic information accusing a person of committing a traffic infraction (CPL 100.10, subd 2, par [a]). Since a police officer may make an arrest on a 24-hour basis for any offense which he has reasonable cause to believe a person has committed in his presence (CPL 140.10, subd 1; Matter of Washington v New York City Housing Auth., 31 AD2d 700, affd 24 NY2d 912), it was irrelevant that the officer at the time was engaged in outside employment as a village constable.
*434Concur: Hogan, P. J., Pittoni and Farley, JJ.